533 So. 2d 939 (1988)
The STATE of Florida, Appellant,
v.
George WAYDA, Appellee.
No. 88-1640.
District Court of Appeal of Florida, Third District.
November 22, 1988.
Robert A. Butterworth, Atty. Gen., and Joni B. Braunstein, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Henry H. Harnage, Asst. Public Defender, for appellee.
Before DANIEL S. PEARSON, FERGUSON and JORGENSON, JJ.
PER CURIAM.
In sentencing the defendant to a term of years less than that recommended by the sentencing guidelines, the trial court gave neither written nor oral reasons for the downward departure. Under such circumstances, the remedy is, as the defendant concedes, a reversal and remand to afford an opportunity to the trial court to enter a written sentencing order supporting the departure, rather than, as the State urges, a reversal and remand for resentencing within the guidelines. See Daughtry v. State, 521 So. 2d 208 (Fla. 2d DCA 1988) (under Shull v. Dugger, 515 So. 2d 748 (Fla. 1987), resentencing within guidelines required only when trial court's stated reasons for departure are held invalid, not when trial court has offered no reasons).
Reversed and remanded.